         Case 1:13-cr-00143-JMF Document 426 Filed 11/04/20 Page 1 of 2




               D: +1 212 225 2609
                vhou@cgsh.com



                                                      November 4, 2020

VIA ECF

Honorable Jesse M. Furman
United States District Court Judge
Thurgood Marshall United States Courthouse
40 Centre Street, Room 2202
New York, NY 10007


              Re: United States v. Garcia, No. 1:13-cr-00143

Dear Judge Furman:

               I represent Mr. Brian Garcia in the above-captioned case. Pursuant to Your
Honor’s October 30, 2020 order, Assistant U.S. Attorney Edward Diskant and I have conferred
with each other. With Mr. Diskant’s consent, I write to request that the conference scheduled for
November 18, 2020 at 2:00 PM go forward as scheduled.

              We understand that Mr. Garcia has a state court appearance on or around
November 6, 2020 for the arrest underlying part of Mr. Garcia’s violation report in the present
case. We also understand that Mr. Garcia is currently gainfully employed at a retail store.
Therefore, we anticipate being able to provide Your Honor with an update on Mr. Garcia’s case.

                I also respectfully request, with Mr. Garcia’s consent, that the November 18
conference be held telephonically. A telephone conference is consistent with the September 16,
2020 Second Amended Standing Order of Chief Judge McMahon regarding video
teleconferencing and telephone conferencing for criminal proceedings, as well as other guidance,
orders, and policies put in place at the Southern District of New York regarding COVID-19. Mr.
Garcia does not currently have access to video conferencing technology. Mr. Diskant has no
objections to a remote conference.
        Honorable
        Case      Jesse M. Furman, p.
             1:13-cr-00143-JMF        2
                                   Document 426 Filed 11/04/20 Page 2 of 2




                                                Respectfully,

                                                /s/ Victor L. Hou

                                                Victor L. Hou


cc: Assistant United States Attorney Edward Diskant (by email)
    Joseph Perry (by email)




Application GRANTED. To access the conference, counsel and members of the press/public
should call the Court's dedicated conference call line at (888) 363-4749 and use access code
542-1540 followed by the pound(#) key. The parties are reminded to follow the procedures for
teleconferences described in the Court's Emergency Individual Rules and Practices in Light of
COVID-19, which are available at https://nysd.uscourts.gov/hon-jesse-m-furman. The Clerk of
Court is directed to terminate Doc. #425. SO ORDERED.




                             November 4, 2020
